DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/05/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 11 recites the limitation "the mounting surface" in lines 5-6. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (U.S. PG. Pub. No. 2004/0263285 A1).
With respect to claim 1, Suzuki et al., hereinafter referred to as “Suzuki,” teaches a coil device (FIG. 1) comprising:
a core 10 comprising a winding core part 11 and a flange part 12 at an axial end part of the winding core part,
a coil part (coil formed by wires 1 and or 2) comprising a first wire 1 and a second wire 2 wound around the winding core part,
a first terminal electrode (e.g., electrode 20 on the right side), on a mounting surface (lower surface) of the flange part and to which a lead-out part (end part of wire 1) of the first wire is connected, and
a second terminal electrode (e.g., electrode 20 on the left side), on the mounting surface of the flange part spaced apart from the first terminal electrode and to which a lead-out part (end part of second wire 2) of the second wire is connected, wherein

the concave part has a bottom surface (floor) that is substantially parallel to the mounting surface of the flange part and a side wall surface (end wall surface) that extends from the bottom surface toward the mounting surface and forms a back surface (outer end surface) of the concave part opposite to an inner end surface (end surface closer to core part) of the flange part, and
the bottom surface is located closer to one of the first terminal electrode and the
second terminal electrode than to another of the first terminal electrode and the second terminal electrode between the first terminal electrode and the second terminal electrode (paras. [0020] and [0038]). The bottom surface of the left concave part 15 is closer to the left side electrode 20 than the right side electrode 20. 
With respect to claim 2, Suzuki teaches the coil device according to claim 1, wherein
the lead-out part of the second wire extends obliquely from an outer periphery of the winding core part through the second terminal electrode toward the concave part, when viewed from the mounting surface (para. [0038]).
With respect to claims 3 and 4,  Suzuki teaches the coil device according to claims 1, and 2, respectively, wherein an end part (terminal) of the lead-out part of the second wire is provided on the second terminal electrode close to the concave part (para. [0038]).
With respect to claim 9, Suzuki teaches a coil device (FIG. 1) comprising:
a core 10 comprising a winding core part 11, a first flange part (e.g., left flange 12) at an axial end part of the winding core part, and a second flange part (e.g., right flange 12) at another axial end part of the winding core part, a coil part (coil part formed by wires 1 and 2) in which a first wire 1 and a second wire 2 are wound around the winding core part,
a first terminal electrode (e.g., electrode 20 on right side of left flange 12), on a mounting surface (lower surface) of the first flange part and connected to one lead-out part (one end part of wire 1) of the first wire,

a third terminal electrode (e.g., electrode 20 on left side of right flange 12), on the mounting surface of the second flange part and connected to a second lead-out part (second end part of wire 2) of the second wire, and
a fourth terminal electrode (e.g., electrode 20 on right side of right flange 12), on the mounting surface of the second flange part spaced apart from the third terminal electrode and connected to a second lead-out part (second end part of wire 1) of the first wire, wherein
the first flange part comprises a concave part (left side concave part 15),
the concave part has a bottom surface (floor) that is substantially parallel to the mounting surface of the flange part and a side wall surface (end wall surface) that extends from the bottom surface toward the mounting surface and forms a back surface (outer end surface) of the concave part opposite to an inner end surface (end surface closer to core part) of the flange part, and
the bottom surface is located closer to one of the first terminal electrode and the
second terminal electrode than to another of the first terminal electrode and the second terminal electrode between the first terminal electrode and the second terminal electrode  (paras. [0020] and [0038]). The bottom surface of the left concave part 15 is closer to the left side electrode 20 than the right side electrode 20. 
With respect to claim 11, Suzuki teaches a core 10 (FIG. 1) comprising: 
a winding core part 11 and
a flange part (e.g., left flange 12) provided at an axial end part of the winding core part, wherein the flange part comprises a concave part (left side concave part 15), 
the concave part has a bottom surface (floor) that is substantially parallel to the mounting surface (lower surface) of the flange part and a side wall surface (end wall surface) 
when viewed from a direction parallel to the axial direction of the winding core part, the concave bottom surface is located closer to one end of the flange part than the other end of the flange part (paras. [0020] and [0038]). The bottom surface of the left concave part 15 is closer to the left side end of the flange than the right end of the flange.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 5-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, as applied to claims 1-2, and 9 above, and further in view of Kanbe (U.S. PG. No. 2018/0019176 A1).
With respect to claims 5 and 6, Suzuki teaches the coil device according to claims 1, and 2, respectively. Suzuki does not expressly teach
an inclined part, inclined from an outer periphery of the winding core part toward the first terminal electrode, is on an inner end surface of the flange part,
the lead-out part of the first wire extends along an inclined surface of the inclined part from the outer periphery of the winding core part toward the first terminal electrode, and 
a wall is between the inclined part and the side wall surface of the concave part.
Kanbe teaches a coil device (e.g. FIGs. 1-4), wherein
an inclined part (slope/slant at inner side of the flange in which the lead-out part is disposed), inclined from an outer periphery of the winding core part 22 toward the first terminal electrode (e.g. electrode 28a or 28b), is on an inner end surface of the flange part 26a and or 26b,
the lead-out part (one end of first wire 16a or 16b) of the first wire 16a or 16b extends along an inclined surface of the inclined part from the outer periphery of the winding core part toward the first terminal electrode (Kanbe, para. [0036]). The combination of the incline part of Kanbe and the concave part of Hashimoto would result in “a wall is between the inclined part and the side wall surface of the concave part” as claimed. Accordingly, Suzuki in view of Kanbe teaches all the limitations of claims 5, and 6. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the inclined part as taught by Kanbe to the coil device of Suzuki to reduce the likelihood of wire breaking (para. [0009]).
With respect to claim 10, Igarashi teaches the coil device according to claim 9. Igarashi does not expressly teach
a first inclined part of the first flange part, inclined from an outer periphery of the winding core part toward the first terminal electrode and on an inner end surface of the first flange part, and

the one lead-out part of the first wire extends along an inclined surface of the first inclined part of the first flange part from the outer periphery of the winding core part toward the first terminal electrode, 
and the second lead-out part of the second wire extends along an inclined surface of the second inclined part of the second flange part from the outer periphery of the winding core part toward the third terminal electrode.
Kanbe teaches a coil device (e.g. FIGs. 1-4), wherein
a first inclined part (slope/slant at inner side of the first flange in which the lead-out part is disposed) of the first flange part 26a or 26b, inclined from an outer periphery of the winding core part 22 toward the first terminal electrode (e.g. electrode 28a or 28b) and on an inner end surface (inner side surface) of the first flange part, and
a second inclined part (slope/slant at inner side of the second flange in which the lead-out part is disposed) of the second flange part (the other of flange part 26a or 26b), inclined from the outer periphery of the winding core part toward the third terminal electrode (e.g. electrode 28c or 28d) and on an inner end surface (inner side surface) of the second flange part, wherein
the one lead-out part (end of first wire 16a) of the first wire 16a extends along an inclined surface of the first inclined part of the first flange part from the outer periphery of the winding core part toward the first terminal electrode, 
and the second lead-out part (one end of wire 16b) of the second wire 16b extends along an inclined surface of the second inclined part of the second flange part from the outer periphery of the winding core part toward the third terminal electrode (Kanbe, para. [0036]). It would have been obvious before the effective filing date of the claimed invention to a person 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.